Exhibit 10.2

INVESTMENT MANAGEMENT TRUST AGREEMENT

This Investment Management Trust Agreement (this “Agreement”) is made effective
as of March 7, 2019, by and between Crescent Acquisition Corp, a Delaware
corporation (the “Company”), and Continental Stock Transfer & Trust Company, a
New York corporation (the “Trustee”).

WHEREAS, the Company’s registration statement on Form S-1, Registration
Statement No. 333-229718 (the “Registration Statement”) and prospectus (the
“Prospectus”) for the initial public offering of the Company’s units (the
“Units”), each of which consists of one share of the Company’s Class A Common
Stock, par value $0.0001 per share (the “Common Stock”), and one-half of one
redeemable warrant, each warrant entitling the holder thereof to purchase one
share of Common Stock (such initial public offering hereinafter referred to as
the “Offering”), has been declared effective as of the date hereof by the U.S.
Securities and Exchange Commission; and

WHEREAS, the Company has entered into an Underwriting Agreement (the
“Underwriting Agreement”) with Credit Suisse Securities (USA) LLC and Merrill
Lynch, Pierce, Fenner & Smith Incorporated, as representatives (the
“Representatives”) of the several underwriters named therein (the
“Underwriters”); and

WHEREAS, as described in the Registration Statement, an aggregate of
$250,000,000 from the proceeds of the Offering and sale of the Private Placement
Warrants (as defined in the Underwriting Agreement) (or $287,500,000 if the
Underwriters’ over-allotment option is exercised in full) will be delivered to
the Trustee to be deposited and held in a segregated trust account located in
the United States (the “Trust Account”) for the benefit of the Company and the
holders of shares of the Common Stock included in the Units issued in the
Offering as hereinafter provided (the amount to be delivered to the Trustee (and
any interest subsequently earned thereon) is referred to herein as the
“Property,” the stockholders for whose benefit the Trustee shall hold the
Property will be referred to as the “Public Stockholders,” and the Public
Stockholders and the Company will be referred to together as the
“Beneficiaries”); and

WHEREAS, pursuant to the Underwriting Agreement, a portion of the Property equal
to $8,750,000 (or up to $10,062,500 if the Underwriters’ over-allotment option
is exercised in full) is attributable to deferred underwriting discounts and
commissions that may be payable by the Company to the Underwriters upon the
consummation of the Business Combination (as defined below) (the “Deferred
Discount”); and

WHEREAS, the Company and the Trustee desire to enter into this Agreement to set
forth the terms and conditions pursuant to which the Trustee shall hold the
Property.



--------------------------------------------------------------------------------

  NOW

THEREFORE, IT IS AGREED:

1. Agreements and Covenants of Trustee. The Trustee hereby agrees and covenants
to:

 

  (a)

Hold the Property in trust for the Beneficiaries in accordance with the terms of
this Agreement in the Trust Account established by the Trustee at a branch
office of JP Morgan Chase Bank, N.A. located in the United States and at a
brokerage institution selected by the Trustee that is reasonably satisfactory to
the Company;

 

  (b)

Manage, supervise and administer the Trust Account subject to the terms and
conditions set forth herein;

 

  (c)

In a timely manner, upon the written instruction of the Company, invest and
reinvest the Property in United States government securities within the meaning
of Section 2(a)(16) of the Investment Company Act of 1940, as amended, having a
maturity of 180 days or less, or in money market funds meeting the conditions of
paragraphs (d)(1), (d)(2), (d)(3) and (d)(4) of Rule 2a-7 promulgated under the
Investment Company Act of 1940, as amended, which invest only in direct U.S.
government treasury obligations, as determined by the Company; the Trustee may
not invest in any other securities or assets, it being understood that the Trust
Account will earn no interest while account funds are uninvested awaiting the
Company’s instructions hereunder and the Trustee may earn bank credits or other
consideration during such periods;

 

  (d)

Collect and receive, when due, all interest or other income arising from the
Property, which shall become part of the “Property,” as such term is used
herein;

 

  (e)

Promptly notify the Company and the Representatives of all communications
received by the Trustee with respect to any Property requiring action by the
Company;

 

  (f)

Supply any necessary information or documents as may be requested by the Company
(or its authorized agents) in connection with the Company’s preparation of tax
returns relating to assets held in the Trust Account;

 

  (g)

Participate in any plan or proceeding for protecting or enforcing any right or
interest arising from the Property if, as and when instructed by the Company to
do so;

 

  (h)

Render to the Company monthly written statements of the activities of, and
amounts in, the Trust Account reflecting all receipts and disbursements of the
Trust Account;

 

  (i)

Commence liquidation of the Trust Account only after and promptly after
(x) receipt of, and only in accordance with, the terms of a letter from the
Company (“Termination Letter”) in a form substantially similar to that attached
hereto as either Exhibit A or Exhibit B signed on behalf of the Company by its
Executive Chairman, Chief Executive Officer, President, Chief Financial Officer,
Secretary or Chairman (or, if applicable, any Co-Chairman) of the board of
directors (the “Board”) or other authorized officer of the Company, and complete
the liquidation of the Trust Account and distribute the Property in the Trust
Account, including interest earned on the funds held in the Trust Account and
not

 

2



--------------------------------------------------------------------------------

  previously released to the Company to pay its taxes (less up to $100,000 of
interest that may be released to the Company to pay dissolution expenses), only
as directed in the Termination Letter and the other documents referred to
therein, or (y) upon the date which is 24 months after the closing of the
Offering, if a Termination Letter has not been received by the Trustee prior to
such date, in which case the Trust Account shall be liquidated in accordance
with the procedures set forth in the Termination Letter attached as Exhibit B
and the Property in the Trust Account, including interest earned on the funds
held in the Trust Account and not previously released to the Company to pay its
taxes (less up to $100,000 of interest that may be released to the Company to
pay dissolution expenses), shall be distributed to the Public Stockholders of
record as of such date; provided, however, that in the event the Trustee
receives a Termination Letter in a form substantially similar to Exhibit B
hereto, or if the Trustee begins to liquidate the Property because it has
received no such Termination Letter by the date which is 24 months after the
closing of the Offering, the Trustee shall keep the Trust Account open until
twelve (12) months following the date the Property has been distributed to the
Public Stockholders;

 

  (j)

Upon written request from the Company, which may be given from time to time in a
form substantially similar to that attached hereto as Exhibit C (a “Tax Payment
Withdrawal Instruction”), withdraw from the Trust Account and distribute to the
Company the amount of interest earned on the Property requested by the Company
to cover any tax obligation owed by the Company as a result of assets of the
Company or interest or other income earned on the Property, which amount shall
be delivered directly to the Company by electronic funds transfer or other
method of prompt payment, and the Company shall forward such payment to the
relevant taxing authority; provided, however, that to the extent there is not
sufficient cash in the Trust Account to pay such tax obligation, the Trustee
shall liquidate such assets held in the Trust Account as shall be designated by
the Company in writing to make such distribution; so long as there is no
reduction in the principal amount initially deposited in the Trust Account;
provided, however, that if the tax to be paid is a franchise tax, the written
request by the Company to make such distribution shall be accompanied by a copy
of the franchise tax bill from the State of Delaware for the Company and a
written statement from the principal financial officer of the Company setting
forth the actual amount payable (it being acknowledged and agreed that any such
amount in excess of interest income earned on the Property shall not be payable
from the Trust Account). The written request of the Company referenced above
shall constitute presumptive evidence that the Company is entitled to said
funds, and the Trustee shall have no responsibility to look beyond said request;

 

  (k)

Upon written request from the Company, which may be given from time to time in a
form substantially similar to that attached hereto as Exhibit D (a “Stockholder
Redemption Withdrawal Instruction”), the Trustee shall distribute on behalf of
the Company the amount requested by the Company to be used to redeem shares of
Common Stock from Public Stockholders properly submitted in connection with a
stockholder vote to approve an amendment to the

 

3



--------------------------------------------------------------------------------

  Company’s amended and restated certificate of incorporation that would affect
the substance or timing of the Company’s obligation to redeem 100% of its public
shares of Common Stock if the Company has not consummated an initial Business
Combination within such time as is described in the Company’s amended and
restated certificate of incorporation. The written request of the Company
referenced above shall constitute presumptive evidence that the Company is
entitled to distribute said funds, and the Trustee shall have no responsibility
to look beyond said request; and

 

  (l)

Not make any withdrawals or distributions from the Trust Account other than
pursuant to Sections 1(i), 1(j) and 1(k) above.

2. Agreements and Covenants of the Company. The Company hereby agrees and
covenants to:

 

  (a)

Give all instructions to the Trustee hereunder in writing, signed by the
Company’s Chairman of the Board (or, if applicable, any Co-Chairman of the
Board), Executive Chairman, Chief Executive Officer, President, Chief Financial
Officer or Secretary. In addition, except with respect to its duties under
Sections 1(i), 1(j) and 1(k) hereof, the Trustee shall be entitled to rely on,
and shall be protected in relying on, any verbal or telephonic advice or
instruction which it, in good faith and with reasonable care, believes to be
given by any one of the persons authorized above to give written instructions,
provided that the Company shall promptly confirm such instructions in writing;

 

  (b)

Subject to Section 4 hereof, hold the Trustee harmless and indemnify the Trustee
from and against any and all expenses, including reasonable counsel fees and
disbursements, or losses suffered by the Trustee in connection with any action
taken by it hereunder and in connection with any action, suit or other
proceeding brought against the Trustee involving any claim, or in connection
with any claim or demand, which in any way arises out of or relates to this
Agreement, the services of the Trustee hereunder, or the Property or any
interest earned on the Property, except for expenses and losses resulting from
the Trustee’s gross negligence, fraud or willful misconduct. Promptly after the
receipt by the Trustee of notice of demand or claim or the commencement of any
action, suit or proceeding, pursuant to which the Trustee intends to seek
indemnification under this Section 2(b), it shall notify the Company in writing
of such claim (hereinafter referred to as the “Indemnified Claim”). The Trustee
shall have the right to conduct and manage the defense against such Indemnified
Claim; provided that the Trustee shall obtain the consent of the Company with
respect to the selection of counsel, which consent shall not be unreasonably
withheld. The Trustee may not agree to settle any Indemnified Claim without the
prior written consent of the Company, which such consent shall not be
unreasonably withheld. The Company may participate in such action with its own
counsel;

 

4



--------------------------------------------------------------------------------

  (c)

Pay the Trustee the fees set forth on Schedule A hereto, including an initial
acceptance fee, annual administration fee, and transaction processing fee which
fees shall be subject to modification by the parties from time to time. It is
expressly understood that the Property shall not be used to pay such fees unless
and until it is distributed to the Company pursuant to Sections 1(i) through
1(j) hereof. The Company shall pay the Trustee the initial acceptance fee and
the first annual administration fee at the consummation of the Offering. The
Trustee shall refund to the Company the annual administration fee (on a pro rata
basis) with respect to any period after the liquidation of the Trust Account.
The Company shall not be responsible for any other fees or charges of the
Trustee except as set forth in this Section 2(c), Schedule A and as may be
provided in Section 2(b) hereof;

 

  (d)

In connection with any vote of the Company’s stockholders regarding any merger,
capital stock exchange, asset acquisition, stock purchase, reorganization or
other similar business combination with one or more businesses, involving the
Company (a “Business Combination”), provide to the Trustee an affidavit or
certificate of the inspector of elections for the stockholder meeting verifying
the vote of such stockholders regarding such Business Combination;

 

  (e)

Provide the Representatives with a copy of any Termination Letter(s) and/or any
other correspondence that is sent to the Trustee with respect to any proposed
withdrawal from the Trust Account promptly after it issues the same;

 

  (f)

Expressly provide in any Instruction Letter (as defined in Exhibit A) delivered
in connection with a Termination Letter in the form of Exhibit A that the
Deferred Discount be paid directly to the account or accounts directed by the
Representatives;

 

  (g)

Instruct the Trustee to make only those distributions that are permitted under
this Agreement, and refrain from instructing the Trustee to make any
distributions that are not permitted under this Agreement; and

 

  (h)

Within four (4) business days after the Underwriters’ exercise of the
over-allotment option (or any unexercised portion thereof) or such
over-allotment expires, provide the Trustee with a notice in writing of the
total amount of the Deferred Discount, which shall in no event be less than
$8,750,000 (or $10,062,500, if the over-allotment option is exercised in full).

3. Limitations of Liability. The Trustee shall have no responsibility or
liability to:

 

  (a)

Imply obligations, perform duties, inquire or otherwise be subject to the
provisions of any agreement or document other than this Agreement and that which
is expressly set forth herein;

 

  (b)

Take any action with respect to the Property, other than as directed in
Section 1 hereof, and the Trustee shall have no liability to any party except
for liability arising out of the Trustee’s gross negligence, fraud or willful
misconduct;

 

5



--------------------------------------------------------------------------------

  (c)

Institute any proceeding for the collection of any principal and income arising
from, or institute, appear in or defend any proceeding of any kind with respect
to, any of the Property unless and until it shall have received instructions
from the Company given as provided herein to do so and the Company shall have
advanced or guaranteed to it funds sufficient to pay any expenses incident
thereto;

 

  (d)

Refund any depreciation in principal of any Property;

 

  (e)

Assume that the authority of any person designated by the Company to give
instructions hereunder shall not be continuing unless provided otherwise in such
designation, or unless the Company shall have delivered a written revocation of
such authority to the Trustee;

 

  (f)

The other parties hereto or to anyone else for any action taken or omitted by
it, or any action suffered by it to be taken or omitted, in good faith and in
the Trustee’s best judgment, except for the Trustee’s gross negligence, fraud or
willful misconduct. The Trustee may rely conclusively and shall be protected in
acting upon any order, notice, demand, certificate, opinion or advice of counsel
(including counsel chosen by the Trustee, which counsel may be the Company’s
counsel), statement, instrument, report or other paper or document (not only as
to its due execution and the validity and effectiveness of its provisions, but
also as to the truth and acceptability of any information therein contained)
which the Trustee believes, in good faith and with reasonable care, to be
genuine and to be signed or presented by the proper person or persons. The
Trustee shall not be bound by any notice or demand, or any waiver, modification,
termination or rescission of this Agreement or any of the terms hereof, unless
evidenced by a written instrument delivered to the Trustee, signed by the proper
party or parties and, if the duties or rights of the Trustee are affected,
unless it shall give its prior written consent thereto;

 

  (g)

Verify the accuracy of the information contained in the Registration Statement;

 

  (h)

Provide any assurance that any Business Combination entered into by the Company
or any other action taken by the Company is as contemplated by the Registration
Statement;

 

  (i)

File information returns with respect to the Trust Account with any local, state
or federal taxing authority or provide periodic written statements to the
Company documenting the taxes payable by the Company, if any, relating to any
interest income earned on the Property;

 

  (j)

Prepare, execute and file tax reports, income or other tax returns and pay any
taxes with respect to any income generated by, and activities relating to, the
Trust Account, regardless of whether such tax is payable by the Trust Account or
the Company, including, but not limited to, franchise and income tax
obligations, except pursuant to Section 1(j) hereof; or

 

6



--------------------------------------------------------------------------------

  (k)

Verify calculations, qualify or otherwise approve the Company’s written requests
for distributions pursuant to Sections 1(i), 1(j) and 1(k) hereof.

4. Trust Account Waiver. The Trustee has no right of set-off or any right,
title, interest or claim of any kind (“Claim”) to, or to any monies in, the
Trust Account, and hereby irrevocably waives any Claim to, or to any monies in,
the Trust Account that it may have now or in the future. In the event the
Trustee has any Claim against the Company under this Agreement, including,
without limitation, under Section 2(b) or Section 2(c) hereof, the Trustee shall
pursue such Claim solely against the Company and its assets outside the Trust
Account and not against the Property or any monies in the Trust Account.

5. Termination. This Agreement shall terminate as follows:

 

  (a)

If the Trustee gives written notice to the Company that it desires to resign
under this Agreement, the Company shall use its reasonable efforts to locate a
successor trustee, pending which the Trustee shall continue to act in accordance
with this Agreement. At such time that the Company notifies the Trustee that a
successor trustee has been appointed and has agreed to become subject to the
terms of this Agreement, the Trustee shall transfer the management of the Trust
Account to the successor trustee, including but not limited to the transfer of
copies of the reports and statements relating to the Trust Account, whereupon
this Agreement shall terminate; provided, however, that in the event that the
Company does not locate a successor trustee within ninety (90) days of receipt
of the resignation notice from the Trustee, the Trustee may submit an
application to have the Property deposited with any court in the State of New
York or with the United States District Court for the Southern District of New
York and upon such deposit, the Trustee shall be immune from any liability
whatsoever; or

 

  (b)

At such time that the Trustee has completed the liquidation of the Trust Account
and its obligations in accordance with the provisions of Section 1(i) hereof and
distributed the Property in accordance with the provisions of the Termination
Letter, this Agreement shall terminate except with respect to Section 2(b).

6. Miscellaneous.

 

  (a)

The Company and the Trustee each acknowledge that the Trustee will follow the
security procedures set forth below with respect to funds transferred from the
Trust Account. The Company and the Trustee will each restrict access to
confidential information relating to such security procedures to authorized
persons. Each party must notify the other party immediately if it has reason to
believe unauthorized persons may have obtained access to such confidential
information, or of any change in its authorized personnel. In executing funds
transfers, the Trustee shall rely upon all information supplied to it by the
Company, including, account names, account numbers, and all other identifying
information relating to a Beneficiary, Beneficiary’s bank or intermediary bank.
Except for any liability arising out of the Trustee’s gross negligence, fraud or
willful misconduct, the Trustee shall not be liable for any loss, liability or
expense resulting from any error in the information or transmission of the
funds.

 

7



--------------------------------------------------------------------------------

  (b)

This Agreement shall be governed by and construed in accordance with the laws of
the State of New York, including, without limitation, Sections 5-1401 and 5-1402
of the New York General Obligations Law and New York Civil Procedure Laws and
Rules 327(b).

 

  (c)

This Agreement contains the entire agreement and understanding of the parties
hereto with respect to the subject matter hereof. Except for Section 1(i) hereof
(which may not be modified, amended or deleted without the affirmative vote of
sixty five percent (65%) of the then outstanding shares of Common Stock and
Class F common stock, par value $0.0001 per share, of the Company voting
together as a single class; provided that no such amendment will affect any
Public Stockholder who has otherwise indicated his election to redeem his, her
or its shares of Common Stock in connection with a stockholder vote sought to
amend this Agreement), this Agreement or any provision hereof may only be
changed, amended or modified (other than to correct a typographical error) by a
writing signed by each of the parties hereto.

 

  (d)

The parties hereto consent to the jurisdiction and venue of any state or federal
court located in the City of New York, State of New York, for purposes of
resolving any disputes hereunder. AS TO ANY CLAIM, CROSS-CLAIM OR COUNTERCLAIM
IN ANY WAY RELATING TO THIS AGREEMENT, EACH PARTY WAIVES THE RIGHT TO TRIAL BY
JURY.

 

  (e)

Any notice, consent or request to be given in connection with any of the terms
or provisions of this Agreement shall be in writing and shall be sent by express
mail or similar private courier service, by certified mail (return receipt
requested), by hand delivery, by electronic mail or by facsimile transmission:

if to the Trustee, to:

Continental Stock Transfer & Trust Company

One State Street, 30th Floor

New York, New York 10004

Attention: Francis Wolf and Celeste Gonzalez

Email: fwolf@continentalstock.com

Email: cgonzalez@continentalstock.com

if to the Company, to:

Crescent Acquisition Corp

11100 Santa Monica Boulevard, Suite 2000

Los Angeles, CA 90025

Attention: Robert D. Beyer and Todd M. Purdy

Fax No.:

 

8



--------------------------------------------------------------------------------

in each case, with copies to:

Skadden, Arps, Slate, Meagher & Flom LLP

300 South Grand Ave., Suite 3400

Los Angeles, CA 90071

Attention: Gregg A. Noel, Esq. and Jonathan Ko, Esq.

Fax No.: (213) 687-5600

and

Credit Suisse Securities (USA) LLC

Eleven Madison Avenue

New York, NY 10010

Attention: IBCM-Legal

Fax No.: (212) 325-4296

and

Merrill Lynch, Pierce, Fenner & Smith

Incorporated

One Bryant Park

New York, NY 10036

Attention: Syndicate Department

Fax No.: (646) 855-3073

and

Shearman & Sterling LLP

599 Lexington Avenue

New York, NY 10022

Attention: Harald Halbhuber, Esq. and Ilir Mujalovic, Esq.

Fax No.: (212) 848-7179

 

  (f)

This Agreement may not be assigned by the Trustee without the prior consent of
the Company.

 

  (g)

Each of the Company and the Trustee hereby represents that it has the full right
and power and has been duly authorized to enter into this Agreement and to
perform its respective obligations as contemplated hereunder. The Trustee
acknowledges and agrees that it shall not make any claims or proceed against the
Trust Account, including by way of set-off, and shall not be entitled to any
funds in the Trust Account under any circumstance.

 

  (h)

This Agreement is the joint product of the Trustee and the Company and each
provision hereof has been subject to the mutual consultation, negotiation and
agreement of such parties and shall not be construed for or against any party
hereto.

 

9



--------------------------------------------------------------------------------

  (i)

This Agreement may be executed in any number of counterparts, each of which
shall be deemed to be an original, but all such counterparts shall together
constitute one and the same instrument. Delivery of a signed counterpart of this
Agreement by facsimile or electronic transmission shall constitute valid and
sufficient delivery thereof.

 

  (j)

Each of the Company and the Trustee hereby acknowledges and agrees that the
Representatives, on behalf of the Underwriters, are third party beneficiaries of
this Agreement.

 

  (k)

Except as specified herein, no party to this Agreement may assign its rights or
delegate its obligations hereunder to any other person or entity.

[Signature Page Follows]

 

10



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have duly executed this Investment Management
Trust Agreement as of the date first written above.

 

Continental Stock Transfer & Trust Company, as Trustee By:  

/s/ Francis E. Wolf Jr.

 

Name: Francis E. Wolf Jr.

Title: Vice President

 

Crescent Acquisition Corp By:  

/s/ George P. Hawley

 

Name: George P. Hawley

Title: General Counsel and Secretary

 

[Signature Page to Investment Management Trust Agreement]



--------------------------------------------------------------------------------

SCHEDULE A

 

Fee Item    Time and method of payment    Amount Initial acceptance fee   
Initial closing of the Offering by wire transfer    $ 3,500.00 Annual fee   
First year, initial closing of the Offering by wire transfer; thereafter on the
anniversary of the effective date of the Offering by wire transfer or check    $
10,000.00 Transaction processing fee for disbursements to Company under
Section 1(i) and 1(j)    Deduction by Trustee from accumulated income following
disbursement made to Company under Section 1    $ 250.00 per wire Paying Agent
services as required pursuant to Section 1(i) and 1(k)    Billed to Company upon
delivery of service pursuant to Section 1(i) and 1(k)    Prevailing rates

 

Schedule A



--------------------------------------------------------------------------------

EXHIBIT A

[Letterhead of Company]

[Insert date]

Continental Stock Transfer & Trust Company

One State Street, 30th Floor

New York, New York 10004

Attention: Francis Wolf and Celeste Gonzalez

Re: Trust Account No. [    ] Termination Letter

Dear Mr. Wolf and Ms. Gonzalez:

Pursuant to Section 1(i) of the Investment Management Trust Agreement between
Crescent Acquisition Corp (“Company”) and Continental Stock Transfer & Trust
Company (the “Trustee”), dated as of March 7, 2019 (“Trust Agreement”), this is
to advise you that the Company has entered into an agreement with
[                ] (“Target Business”) to consummate a business combination with
Target Business (“Business Combination”) on or about [insert date]. The Company
shall notify you at least forty-eight (48) hours in advance of the actual date
(or such shorter time period as you may agree) of the consummation of the
Business Combination (“Consummation Date”). Capitalized terms used but not
defined herein shall have the meanings set forth in the Trust Agreement.

In accordance with the terms of the Trust Agreement, we hereby authorize you to
commence to liquidate all of the assets of the Trust Account on [insert date],
and to transfer the proceeds to the above-referenced trust operating account at
JPMorgan Chase Bank, N.A. to the effect that, on the Consummation Date, all of
funds held in the Trust Account will be immediately available for transfer to
the account or accounts that the Company and Credit Suisse Securities (USA) LLC
(“Credit Suisse”) and Merrill Lynch, Pierce, Fenner & Smith Incorporated
(together with Credit Suisse, the “Representatives”) (solely with respect to the
Deferred Discount) shall direct on the Consummation Date. It is acknowledged and
agreed that while the funds are on deposit in the trust operating account at
JPMorgan Chase Bank, N.A. awaiting distribution, neither the Company nor the
Representatives will earn any interest.

On the Consummation Date (i) counsel for the Company shall deliver to you
written notification that the Business Combination has been consummated, or will
be consummated substantially concurrently with your transfer of funds to the
accounts as directed by the Company (the “Notification”) and (ii) the Company
shall deliver to you (a) [an affidavit] [a certificate] of the Chief Executive
Officer, which verifies that the Business Combination has been approved by a
vote of the Company’s stockholders, if a vote is held and (b) joint written
instruction signed by the Company and the Representatives with respect to the
transfer of the funds held in the Trust Account, including payment of amounts
owed to public stockholders who have properly exercised their redemption rights
and express instructions to pay the Deferred Discount from the

 

Exh A-1



--------------------------------------------------------------------------------

Trust Account directly to the account or accounts directed by the
Representatives (the “Instruction Letter”). You are hereby directed and
authorized to transfer the funds held in the Trust Account immediately upon your
receipt of the Notification and the Instruction Letter, in accordance with the
terms of the Instruction Letter. In the event that certain deposits held in the
Trust Account may not be liquidated by the Consummation Date without penalty,
you will notify the Company in writing of the same and the Company shall direct
you as to whether such funds should remain in the Trust Account and be
distributed after the Consummation Date to the Company. Upon the distribution of
all the funds, net of any payments necessary for reasonable unreimbursed
expenses related to liquidating the Trust Account, your obligations under the
Trust Agreement shall be terminated.

In the event that the Business Combination is not consummated on the
Consummation Date described in the notice thereof and we have not notified you
on or before the original Consummation Date of a new Consummation Date, then
upon receipt by the Trustee of written instructions from the Company, the funds
held in the Trust Account shall be reinvested as provided in Section 1(c) of the
Trust Agreement on the business day immediately following the Consummation Date
as set forth in the notice as soon thereafter as possible.

 

Very truly yours, Crescent Acquisition Corp By:       

Name:

Title:

cc: Credit Suisse Securities (USA) LLC

Merrill Lynch, Pierce, Fenner & Smith Incorporated

 

Exh A-2



--------------------------------------------------------------------------------

EXHIBIT B

[Letterhead of Company]

[Insert date]

Continental Stock Transfer & Trust Company

One State Street, 30th Floor

New York, New York 10004

Attention: Francis Wolf and Celeste Gonzalez

Re: Trust Account No. [    ] Termination Letter

Dear Mr. Wolf and Ms. Gonzalez:

Pursuant to Section 1(i) of the Investment Management Trust Agreement between
Crescent Acquisition Corp (“Company”) and Continental Stock Transfer & Trust
Company (the “Trustee”), dated as of March 7, 2019 (“Trust Agreement”), this is
to advise you that the Company has been unable to effect a business combination
with a Target Business (“Business Combination”) within the time frame specified
in the Company’s Amended and Restated Certificate of Incorporation, as described
in the Company’s Prospectus relating to the Offering. Capitalized terms used but
not defined herein shall have the meanings set forth in the Trust Agreement.

In accordance with the terms of the Trust Agreement, we hereby authorize you to
liquidate all of the assets in the Trust Account on [•] and to transfer the
total proceeds into the trust operating account at JPMorgan Chase Bank, N.A. to
await distribution to the Public Stockholders. The Company has selected [•], as
the effective date for the purpose of determining when the Public Stockholders
will be entitled to receive their share of the liquidation proceeds. You agree
to be the Paying Agent of record and, in your separate capacity as Paying Agent,
agree to distribute said funds directly to the Company’s Public Stockholders in
accordance with the terms of the Trust Agreement and the Amended and Restated
Certificate of Incorporation of the Company. Upon the distribution of all the
funds, your obligations under the Trust Agreement shall be terminated, except to
the extent otherwise provided in Section 1(j) of the Trust Agreement.

 

Very truly yours, Crescent Acquisition Corp By:       

Name:

Title:

cc: Credit Suisse Securities (USA) LLC

Merrill Lynch, Pierce, Fenner & Smith Incorporated

 

Exh B-1



--------------------------------------------------------------------------------

EXHIBIT C

[Letterhead of Company]

[Insert date]

Continental Stock Transfer & Trust Company

One State Street, 30th Floor

New York, New York 10004

Attention: Francis Wolf and Celeste Gonzalez

Re: Trust Account No. [    ] Tax Payment Withdrawal Instruction

Dear Mr. Wolf and Ms. Gonzalez:

Pursuant to Section 1(j) of the Investment Management Trust Agreement between
Crescent Acquisition Corp (“Company”) and Continental Stock Transfer & Trust
Company (the “Trustee”), dated as of March 7, 2019 (“Trust Agreement”), the
Company hereby requests that you deliver to the Company $[•] of the interest
income earned on the Property as of the date hereof. Capitalized terms used but
not defined herein shall have the meanings set forth in the Trust Agreement.

The Company needs such funds to pay for the tax obligations as set forth on the
attached tax return or tax statement. In accordance with the terms of the Trust
Agreement, you are hereby directed and authorized to transfer (via wire
transfer) such funds promptly upon your receipt of this letter to the Company’s
operating account at:

[WIRE INSTRUCTION INFORMATION]

 

Very truly yours, Crescent Acquisition Corp By:       

Name:

Title:

 

cc:

Credit Suisse Securities (USA) LLC

  Merrill

Lynch, Pierce, Fenner & Smith Incorporated

 

Exh C-1



--------------------------------------------------------------------------------

EXHIBIT D

[Letterhead of Company]

[Insert date]

Continental Stock Transfer & Trust Company

One State Street, 30th Floor

New York, New York 10004

Attention: Francis Wolf and Celeste Gonzalez

Re: Trust Account No. Stockholder Redemption Withdrawal Instruction

Dear Mr. Wolf and Ms. Gonzalez:

Pursuant to Section 1(k) of the Investment Management Trust Agreement between
Crescent Acquisition Corp (the “Company”) and Continental Stock Transfer & Trust
Company (the “Trustee”), dated as of March 7, 2019 (“Trust Agreement”), the
Company hereby requests that you deliver to the redeeming Public Stockholders of
the Company $[                ] of the principal and interest income earned on
the Property as of the date hereof. Capitalized terms used but not defined
herein shall have the meanings set forth in the Trust Agreement.

The Company needs such funds to pay its Public Stockholders who have properly
elected to have their shares of Common Stock redeemed by the Company in
connection with a stockholder vote to approve an amendment to the Company’s
amended and restated certificate of incorporation that affects the substance or
timing of the Company’s obligation to redeem 100% of its public shares of Common
Stock if the Company has not consummated an initial Business Combination within
such time as is described in the Company’s amended and restated certificate of
incorporation. As such, you are hereby directed and authorized to transfer (via
wire transfer) such funds promptly upon your receipt of this letter to the
redeeming Public Stockholders in accordance with your customary procedures.

 

Very truly yours, Crescent Acquisition Corp By:       

Name:

Title:

 

cc:

Credit Suisse Securities (USA) LLC

  Merrill

Lynch, Pierce, Fenner & Smith Incorporated

 

Exh D-1